Pierson R. Hildreth, S.
By this discovery proceeding, petitioner, as administratrix of decedent’s estate, seeks to recover the proceeds of a savings account on deposit in the Oystermen’s Bank and Trust Company, Sayville, New York, which account is in the name of the decedent who died on April 2, 1954. Although a search for the passbook issued to the decedent for such account was made, the passbook has not been found. It is conceded that decedent was the owner of the deposit and that no other person has ever asserted any claim to all or any part of the fund represented by such account.
The court finds that the petitioner, as such administratrix, is entitled to the funds on deposit in such account. Payment to her under order of the court will protect the bank. (Banking Law, § 238, subd. 3; Brown v. Empire City Saw. Bank, 23 Misc 2d 1094; Matter of Tosetti, 17 Misc 2d 520; Matter of Newsome, 179 Misc. 862.)
*777Submit order on notice for payment of proceeds of such account to petitioner, as administratrix, without her furnishing indemnity bond or passbook, but requiring her to furnish bank with tax waiver, withdrawal slip and certified copy of such order upon the making and entry thereof.